Exhibit 10.20.02

PROMISSORY NOTE

 

Principal

$10,000,000.00

 

Loan Date

05-21-2012

 

Maturity

06-15-2014

 

Loan No

20974

 

Call / Coll

51 / 00

  Account  

Officer

GLASS

  Initials

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:   

Salem Communications Corporation

4880 Santa Rosa Road #300

Camarillo, CA 93012

   Lender:   

First California Bank

Oxnard Branch

300 Esplanade Drive, Suite 102

Oxnard, CA 93036

 

Principal Amount: $10,000,000.00    Date of Note: May 21, 2012

PROMISE TO PAY. Salem Communications Corporation (“Borrower”) promises to pay to
First California Bank (“Lender”), or order, in lawful money of the United States
of America, the principal amount of Ten Million & 00/100 Dollars
($10,000,000.00), together with interest on the unpaid principal balance from
May 21, 2012, until paid in full.

PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule,
which calculates interest on the unpaid principal balances as described in the
“INTEREST CALCULATION METHOD” paragraph using the interest rates described in
this paragraph: 23 monthly consecutive interest payments, beginning July 15,
2012, with interest calculated on the unpaid principal balances using an
interest rate based on the Wall Street Journal Prime Rate as published in the
Wall Street Journal and announced by Lender (currently 3.250%), plus a margin of
1.000 percentage points, adjusted if necessary for the minimum and maximum rate
limitations for this loan, resulting in an initial interest rate of 4.250%; 7
quarterly consecutive principal payments of $1,250,000.00 each, beginning
September 15, 2012, during which interest continues to accrue on the unpaid
principal balances using an interest rate based on the Wall Street Journal Prime
Rate as published in the Wall Street Journal and announced by Lender (currently
3.250%), plus a margin of 1.000 percentage points, adjusted if necessary for the
minimum and maximum rate limitations for this loan, resulting in an initial
interest rate of 4.250%; and one principal and interest payment of $1,254,574.65
on June 15, 2014, with interest calculated on the unpaid principal balances
using an interest rate based on the Wall Street Journal Prime Rate as published
in the Wall Street Journal and announced by Lender (currently 3.250%), plus a
margin of 1.000 percentage points, adjusted if necessary for the minimum and
maximum rate limitations for this loan, resulting in an initial interest rate of
4.250%. This estimated final payment is based on the assumption that all
payments will be made exactly as scheduled and that the Index does not change;
the actual final payment will be for all principal and accrued interest not yet
paid, together with any other unpaid amounts under this Note. Notwithstanding
the foregoing, the rate of interest accrual described for the principal only
payment stream applies only to the extent that no other interest rate for any
other payment stream applies. Unless otherwise agreed or required by applicable
law, payments will be applied first to any accrued unpaid interest; then to
principal; then to any unpaid collection costs; and then to any late charges.
Borrower will pay Lender at Lender’s address shown above or at such other place
as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the Wall Street
Journal Prime Rate as published in the Wall Street Journal and announced by
Lender (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans. If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change will not occur more often than each day. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
3.250% per annum. The interest rate or rates to be applied to the unpaid
principal balance during this Note will be the rate or rates set forth herein in
the “Payment” section. Notwithstanding any other provision of this Note, after
the first payment stream, the interest rate for each subsequent payment stream
will be effective as of the due date of the last payment in the just-ending
payment stream. NOTICE: Under no circumstances will the interest rate on this
Note be less than 4.250% per annum or more than the maximum rate allowed by
applicable law. Whenever increases occur in the interest rate, Lender, at its
option, may do one or more of the following: (A) increase Borrower’s payments to
ensure Borrower’s loan will pay off by its original final maturity date,
(B) increase Borrower’s payments to cover accruing interest, (C) increase the
number of Borrower’s payments, and (D) continue Borrower’s payments at the same
amount and increase Borrower’s final payment.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rates stated in this
Note.

PREPAYMENT; MINIMUM INTEREST CHARGE. Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law. In any event, even upon
full prepayment of this Note, Borrower understands that Lender is entitled to a
minimum interest charge of $50.00. Other than Borrower’s obligation to pay any
minimum interest charge, Borrower may pay without penalty all or a portion of
the amount owed earlier than it is due. Early payments will not, unless agreed
to by Lender in writing, relieve Borrower of Borrower’s obligation to continue
to make payments under the payment schedule. Rather, early payments will reduce
the principal balance due and may result in Borrower’s making fewer payments.
Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: First
California Bank, 2200 Sepulveda Boulevard Torrance, CA 90501.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
6.000% of the unpaid portion of the regularly scheduled payment or $5.00,
whichever is greater.



--------------------------------------------------------------------------------

PROMISSORY NOTE Loan No. 20974    (Continued)    Page 2

 

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, if
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. After maturity, or after this Note would have matured
had there been no default, the Default Rate Margin will continue to apply to the
final interest rate described in this Note.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount which
is deemed reasonable. This includes, subject to any limits under applicable law,
Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there is a
lawsuit, including attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. Borrower also will pay any court costs, in addition to all other sums
provided by law.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of California.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

COLLATERAL. This loan is unsecured.

VENUE AND JURISDICTION. The party(ies) and/or undersigned to this Agreement and
Lender agree that all actions or proceedings arising in connection with this
Agreement and the other agreements, instruments and documents executed and/or
delivered by the party(ies)/undersigned and Lender in connection herewith shall
be tried and litigated only in the State and Federal courts located in the
county of Ventura, Los Angeles, Orange, San Bernardino, Riverside, San Diego and
San Luis Obispo, State of California, as Lender may elect, provided, however,
that any suit seeking enforcement against any collateral or other property may
be brought, at Lender’s option, in the courts of any jurisdiction where Lender
elects to bring such action or where such collateral or other property may be
found. The party(ies)/undersigned to this Agreement and Lender waive, to the
extent permitted under applicable law, any right each may have to assert the
doctrine of forum non conveniens or to object to venue to the extent any
proceeding is brought in accordance with this paragraph. The undersigned
consents to the full personal jurisdiction of any state or federal court in
California.

BUSINESS LOAN AGREEMENT. Reference is made to that certain Business Loan
Agreement dated May 21, 2012, for additional terms and conditions.



--------------------------------------------------------------------------------

PROMISSORY NOTE Loan No. 20974    (Continued)    Page 3

 

COMMERCIAL GUARANTY. This Note is supported by four (4) Commercial Guaranties,
dated as of May 21, 2012.

FACSIMILE AND COUNTERPART. This Agreement may be executed in two or more
counterparts, which, taken together, shall constitute the whole of the agreement
as between the parties. Each executed counterpart may be delivered in the form
of a photocopy, facsimile, or scanned document, each of which shall have the
same legal force and effect as delivery of an original.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

SALEM COMMUNICATIONS CORPORATION

 

By:  

/s/ EVAN D. MASYR

  Evan D. Masyr, Chief Financial Officer of Salem
Communications Corporation

LASER PRO Lending, Ver. 5.60.00.005 Copr. Harland Financial Solutions, Inc.
1997, 2012. All Rights Reserved. —CA F:\CFIWIN\CFI\LPL\D20.FC TR-6094 PR-4 (M)